Case: 20-30265        Document: 00515914115             Page: 1      Date Filed: 06/24/2021




               United States Court of Appeals
                    for the Fifth Circuit                                     United States Court of Appeals
                                                                                       Fifth Circuit

                                                                                     FILED
                                      No. 20-30265                               June 24, 2021
                                    Summary Calendar                            Lyle W. Cayce
                                                                                     Clerk

   Keonta Fisher,

                                                                   Plaintiff—Appellant,

                                            versus

   Bilfinger Industrial Services Incorporated,

                                                                   Defendant—Appellee.


                    Appeal from the United States District Court
                       for the Western District of Louisiana
                              USDC No. 1:18-CV-154


   Before Higginbotham, Jones, and Costa Circuit Judges.
   PER CURIAM: *
           Appellant Keonta Fisher contends that he was subject to racial
   discrimination by his bosses, Tommy Coutee and Kendall Martin, and
   suffered retaliation from Daniel Long when he was employed as a welder by



           *
            Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should
   not be published and is not precedent except under the limited circumstances set forth in
   5TH CIR. R. 47.5.4.
Case: 20-30265      Document: 00515914115          Page: 2   Date Filed: 06/24/2021

                                    No. 20-30265


   the Appellee, Bilfinger Industrial Services. Fisher claims he was harassed
   from when he was hired on September 10, 2015 to February 3, 2016, when he
   was assigned to a different crew. He also claims two instances of retaliation:
   first, when he was threatened with firing after he complained about
   harassment, and second, when he was terminated. Bilfinger moved for
   summary judgment, supported by employment records, exhibits, and
   declarations. The district court granted the motion.

          This court reviews the district court’s grant of summary judgment de
   novo, applying the same standards as the district court. DePree v. Saunders,
   588 F.3d 282, 286 (5th Cir. 2009). Summary judgment is appropriate if no
   genuine dispute of material fact exists, and the moving party is entitled to
   judgment as a matter of law. Fed. R. Civ. P. 56(a).

          An employer’s creation of a hostile work environment is prohibited
   discrimination under Title VII. To succeed on the claim, the plaintiff must
   show: (1) he was a member of a protected class; (2) he was subjected to
   unwelcome harassment; (3) the harassment was based on race; (4) the
   harassment affected a term, condition or privilege of employment and;
   (5) the employer knew or should have known of the harassment and failed to
   take remedial action. Ramsey v. Henderson, 286 F.3d 264, 268 (5th Cir. 2002)
   (citing Celestine v. Petroleos de Venezuella SA, 266 F.3d 343, 353 (5th Cir.
   2001); Jones v. Flagship Int'l, 793 F.2d 714, 719–720 (5th Cir. 1986)). While
   it is not disputed that Fisher is a member of a protected class, he cannot show
   that he was subjected to actionable racial harassment. First, Fisher provided
   the affidavit of Waylon Williams, which states that Fisher’s boss, Coutee,
   told Williams that he “just broke two niggers up yesterday.” While this




                                         2
Case: 20-30265      Document: 00515914115            Page: 3   Date Filed: 06/24/2021

                                      No. 20-30265


   appalling statement is race-based, it does not support Fisher’s claim because
   Fisher did not hear it. Fisher also avers that Coutee repeatedly called him
   and the other black employee “boy.” However, “sporadic use of abusive
   language” is outside of Title VII’s purview. Faragher v. City of Boca Raton,
   524 U.S. 775, 788 (1998)). Further, even if Fisher can establish a material
   fact issue of harassment, he has not shown that it was so serious or pervasive
   as to affect a term, condition, or privilege of employment even after he was
   transferred to a different crew.

          Fisher also lodges two retaliation complaints. First, he asserts that
   Long threatened to fire him if he complained to Procter and Gamble (the
   company whose site Fisher was working at) about the harassment, and that
   Coutee “retaliated” against him by making faces at him. Title VII makes it
   “an unlawful employment practice for an employer to discriminate against
   any of his employees…because he has opposed any practice made an
   unlawful employment practice by this subchapter, or because he has made a
   charge, testified, assisted, or participated in any manner in any investigation,
   proceeding, or hearing under this subchapter.” 42 U.S.C. § 2000e-3(a). To
   establish a prima facie case of retaliation, Fisher must establish: "(1) he
   engaged in conduct protected by Title VII; (2) he suffered a materially
   adverse action; and (3) a causal connection exists between the protected
   activity and the adverse action.” Cabral v. Brennan, 853 F.3d 763, 766-67
   (5th Cir. 2017) (quoting Jenkins v. City of San Antonio Fire Dept., 784 F.3d
   263, 269 (5th Cir. 2015). Here, even if Fisher participated in an activity
   protected by Title VII when he submitted a complaint to the union about his
   bosses, mere threats of firing are not an adverse employment practice.
   “Adverse employment actions are discharges, demotions, refusals to hire,




                                           3
Case: 20-30265      Document: 00515914115          Page: 4    Date Filed: 06/24/2021

                                    No. 20-30265


   refusals to promote, and reprimands.” Breaux v. City of Garland, 205 F.3d
   150, 157 (5th Cir. 2000) (quoting Pierce v. Texas Dep't of Criminal Justice,
   Institutional Div., 37 F.3d 1146, 1149 (5th Cir. 1994)) (holding that there is a
   “narrow view of what constitutes an adverse employment action” and that
   criticisms, investigations, and even false accusations, among other things, do
   not qualify). Further, Coutee’s making faces at Fisher amounts to a frivolous
   claim that does not implicate Title VII.

          Second, Fisher alleged for the first time in his opposition to summary
   judgment that he was retaliated against when he was fired three to four
   months after his complaints about Coutee. Bilfinger responded that Fisher
   was written up and then ultimately fired for tardiness and absenteeism while
   working for a different crew. In his depositions, Fisher did not deny that he
   had been disciplined for attendance problems. As the district court noted,
   Fisher waived this claim by raising it too late. But even if he has not waived
   this ground of retaliation, the three- to four-month gap between his EEOC
   complaint and his termination dooms his claim. Where the only evidence in
   support of a causal connection between his protected conduct and the alleged
   retaliation is temporal proximity, the interval must be “very close,” and a
   three-to-four month gap does not suffice. Clark Cnty. Sch. Dist. v. Breeden,
   532 U.S. 268, 273–274 (2001) (per curium) (citing O'Neal v. Ferguson Constr.
   Co., 237 F.3d 1248, 1253 (10th Cir. 2001); Richmond v. ONEOK, Inc.,
   120 F.3d 205, 209 (10th Cir. 1997) (3 month period insufficient); Hughes v.
   Derwinski, 967 F.2d 1168, 1174–1175 (7th Cir. 1992) (4 month period
   insufficient)). Further, Fisher has not offered evidence to raise doubt about
   Bilfinger’s non-discriminatory reason for his termination: Fisher’s tardiness




                                          4
Case: 20-30265      Document: 00515914115           Page: 5    Date Filed: 06/24/2021

                                     No. 20-30265


   and absenteeism. Fisher therefore cannot establish a material fact issue
   concerning this claim for retaliation.

          Having carefully reviewed this appeal in light of the briefs, the district
   court’s opinion, and pertinent portions of the record, we find no reversible
   and AFFIRM the judgment.




                                            5